DORAN, Acting P. J.
The defendant and appellant, William Henry, was charged in an information filed by the district attorney, in counts I and II thereof with the violation of section 288 of the Penal Code, and in count III with the violation of section 288a of the Penal Code. The jury found defendant guilty of counts I and II as charged, and not guilty as to count III.
This appeal is from the judgment of conviction and from the order denying defendant’s motion for a new trial.
The defendant, a single man 44 years of age, operated a plunge, or swimming pool, in the town of El Monte, California. The alleged acts constituting the offenses occurred in the dressing rooms adjacent to the plunge. The victims of the offenses were two boys, one thirteen years of age and *187one seventeen years of age; with regard to the older boy, the alleged acts had occurred over a period of eight or nine years.
It would serve no purpose to describe the alleged acts. It is sufficient to note that they are typical of such offenses.
At the time of his arrest, the defendant, when informed of the charge, denied his guilt but offered as an explanation of the charge that he had examined the boys with the view of aiding them in the way of hygiene and cleanliness, which attitude and proffered explanation are also typical.
Appellant disputes the sufficiency of the evidence, and makes claim of errors of the trial court in its rulings on the admission of evidence and as to certain questions on cross-examination, and for failure to give certain instructions.
Without going into further detail it is sufficient to state that, from a careful and complete review of the entire record, the appeal is wholly without merit.
The judgment and the order denying the motion for a new trial are, and each of them is, affirmed.
White, J., concurred.
A petition by appellant to have the cause heard in the Supreme Court, after judgment in the District Court of Appeal, was denied by the Supreme Court on August 16, 1940. Houser, J., and Carter, J., voted for a hearing.